Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1-20 are pending examination.


Claim Rejections - 35 USC § 102
I.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

II.	Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mufti (US 2018/0324235).
	
	a.	Per claim 1, Mufti teaches a system comprising: 
one or more processors (Figure 2, page 6 paras 0057-62); 
a memory (page 10 para 0108); and
one or more instructions stored in the memory and executable by the one or more processors to perform operations (para 5 paras 0052-53, para 10 paras 0106-110) comprising:

initiating, by an initiating user equipment, signaling to establish a communication session using a first communication method (page 10 paras 0106-0112—user terminal, communication session);

transmitting a request for capability exchange associated with a destination user equipment, the request addressed to the destination user equipment (page 3 paras 0031-32, page 7 para 0074, page 8 para 0082);

receiving an indication of capabilities associated with the destination user equipment, the indication including at least first capabilities associated with the first communication method and second capabilities associated with a second communication method (page 1 para 0018, page 2 para 0027, page 3 para 0034—terminal capabilities);

establishing the communication session between the initiating user equipment and the destination user equipment (page 1 para 0018, page 2 para 0024, page 8 para 0077-78, page 10 paras 0106-0108—establishment of session); and

updating a database on the initiating user equipment, the database including capability information corresponding to the capabilities associated with the destination user equipment (page 5 para 0053-page 6 para 0056, page 9 para 0096, page 10 para 0112—storage data structure in user terminal).

Claims 5 and 15 contain subject matter substantially equivalent to the limitations of claim 1 and are therefore rejected under the same basis.
b.	Per claim 2, Mufti teaches the system of claim 1, wherein the indication is a first indication, the operations further comprising transmitting, to the destination user equipment, a second indication of third capabilities associated with the initiating user equipment, the second indication including at least the first capabilities associated with the first communication method and the second capabilities associated with the second communication method (page 1 paras 0018 and 0021, page 2 paras 0024 and 0026-27).
c.	Per claim 3, Mufti teaches the system of claim 1, the operations further comprising: receiving, at the initiating user equipment, a response to the signaling to establish the communication session; and transmitting the request for the capability exchange at least partially in response to the response to the signaling to establish the page 2 paras 0024 and 0026-27, page 3 paras 0033-36, page 10 paras 0106-112).
d.	Per claim 4, Mufti teaches the system of claim 1, wherein the first communication method is a voice communication and the second communication method is a video communication, and wherein the first capabilities are associated with the destination user equipment being capable of transmitting and receiving the voice communication, and wherein the second capabilities are associated with the destination user equipment being capable of transmitting and receiving the video communication (page 1 paras 0018 and 0021, page 2 paras 0023-24 and 0026-27, page 3 para 0030).
e.	Per claim 6, Mufti teaches the first user equipment of claim 5, wherein the indication includes the capability information associated with the second user equipment, and wherein the indication is transmitted by the second user equipment to the first user equipment (page 1 para 0018, page 2 para 0027, page 3 paras 0034-37). 
Claim 16 contains subject matter substantially equivalent to the limitations of claim 6 and are therefore rejected under the same basis.
f.	Per claim 7, Mufti teaches the first user equipment of claim 6, wherein the communication session is associated with a first communication method, and wherein the indication includes the capability information including a first capability associated with the first communication method and  a second capability associated with a second communication method (page 1 para 0018, page 2 para 0027, page 3 paras 0034-37).
Claim 17 contains subject matter substantially equivalent to the limitations of claim 7 and are therefore rejected under the same basis.
Per claim 8, Mufti teaches the first user equipment of claim 7, wherein the first capability comprises a voice capability, and wherein the second capability comprises at least one of a video capability, a rich communication services (RCS) capability, a real time text (RTT) capability, and a short message service/multimedia messaging service (SMS/MMS) capability (page 1 paras 0018 and 0021, page 4 paras 0038 and 0046).
h.	Per claim 9, Mufti teaches the first user equipment of claim 5, wherein the indication includes an error message associated with the second user equipment, and wherein the indication is transmitted by a capability server to the first user equipment (page 1 para 0021—warning; page 3 para 0036—error).
Claim 18 contains subject matter substantially equivalent to the limitations of claim 9 and are therefore rejected under the same basis.
i.	Per claim 10, Mufti teaches the first user equipment of claim 9, wherein the request comprises a first request, the error message comprises a first error message, and the operations further comprise: determining that a first number of received error messages is below a threshold value; transmitting a second request for the capability exchange associated with the second user equipment; receiving a second error message at least partially in response to the second request; and determining that a second number of received error messages meets the threshold value, wherein updating the capability information associated with the second user equipment is based at least in part on the second number of received error messages meeting the threshold value (page 9 para 0098-page 10 para 0104, page 11 para 0119-page 12 para 0124, page 12 para 0133, page 14 paras 0155). 
Claim 19 contains subject matter substantially equivalent to the limitations of claim 10 and are therefore rejected under the same basis.
j.	Per claim 11, Mufti teaches the first user equipment of claim 9, wherein the error message is a HTTP 404 error message (page 1 para 0021—warning; page 2 para 0024, page 3 para 0036—error).
k.	Per claim 12, Mufti teaches the first user equipment of claim 5, wherein the capability information is first capability information, the operations further comprising transmitting, by the first user equipment, second capability information corresponding to communication capabilities of the first user equipment prior to the receiving the indication of the capabilities associated with the second user equipment (page 7 paras 0066-71, page 10 para 0113, page 11 para 0114, page 13 para 0141).
l.	Per claim 13, Mufti teaches the first user equipment of claim 5, wherein the capability information is first capability information, the operations further comprising transmitting, by the first user equipment, second capability information corresponding to communication capabilities of the first user equipment, wherein the transmitting the capability information is performed at least partially in response to the receiving the indication of the capabilities associated with the second user equipment (page 12 para 0135-page 13 para 0146, page 14 paras 0153-164).
Claim 20 contains subject matter substantially equivalent to the limitations of claim 13 and are therefore rejected under the same basis.
m.	Per claim 14, Mufti teaches the first user equipment of claim 5, wherein the indication is a first indication, the operations further comprising: receiving a second page 3 para 0034, page 11 para 0120, page 14 paras 0153-156).


Conclusion
III.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Buckley et al (US 2014/0372557)— Device capability discovery
Nyberg et al (US 2013/0290552) — Communication session, capabilities database
IV.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTIE D SHINGLES whose telephone number is (571)272-3888.  The examiner can normally be reached on Monday-Thursday 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter-Anthony Pappas can be reached on 571-272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 
/KRISTIE D SHINGLES/
Primary Examiner, Art Unit 2448